DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 07/10/2020, has been received, entered, and made of record. Currently, claims 1-7 remain pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2014/0118778A1 (hereinafter referred to as Lee) in view of Matsuda US 2013/0265935 A1.

With respect to claim 1, Lee discloses a communication device (fig.1, image forming apparatus 200) comprising: 
a processor (fig.1, controller 260); and 
a memory (fig.1, storage unit 230) storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor (¶ 0225), causing the communication device to:       
       receive a predetermined signal from an external device (fig.7, electronic apparatus 100) in a situation where a specific wireless connection not via an access point (fig.7, second link) is being established between the communication device and the external device, the predetermined signal including related information related to a wireless connection between the external device and a first access point (fig.7 and ¶ 0156-¶ 0157) (Note: when the image forming apparatus 200 and the electronic apparatus 100 are connected via the second communication network 20 (specific wireless connection), the electronic apparatus 100 requests wireless setting information from the access point 300 and in response to the wireless setting information being received, the electronic apparatus 100 transmits the wireless setting information collected through the second communication network 20 to the image forming apparatus 200); 
       determine whether a first wireless communication via the first access point is executable with the external device in a case where the predetermined signal including the related information is received from the external device (¶ 0157-¶ 0158) (Note: the image forming apparatus 200 may form a third link with the access point 300 through the third communication network 30 using the received wireless setting information;  determines whether a wireless communication via the access point is executable with the electronic apparatus 100); 
       execute the first wireless communication via the first access point with the external device using a first wireless connection in a case where it is determined that the first wireless communication via the first access point is executable with the external device (¶ 0159-¶ 0161) (Note: in response to a printing data being received from the user, the electronic apparatus 100 generates printing data and transmits the generated printing data to the access point 300 which transmits the received printing data to the image forming apparatus 200 and when the printing job is completed, the image forming apparatus 200 may notify the electronic apparatus 100 of the printing completion via the access point 300).
      Lee fails to explicitly discloses a processor causing a communication device to execute a second wireless communication with the external device in a case where it is determined that the first wireless communication via the first access point is not executable with -2-the external device, the second wireless communication being different from the first wireless communication.  
     However, in the same field of endeavor of communication device art, Matsuda discloses a processor causing a device to execute a second wireless communication with the external device in a case where it is determined that the first wireless communication via the first access point is not executable with the external device, the second wireless communication being different from the first wireless communication (¶ 0085-¶ 0089 and ¶ 0094-¶ 0097) (Note: the reference discloses a first communication between the user device 12 and the printer 13 through the connected AP, and a second communication wherein the printer connection mode decision part 64 that received the connection mode determination result "WFD mode" decides "WFD mode" as the connection mode of the printer 13 and responds the connection setting information 101 to the user device 12. Because of this, the direct wireless communication between the user device 12 and the printer 13, that is, the wireless communication by the peer-to-peer connection without through the AP becomes possible).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the communication device of Lee with a processor causing the communication device to execute a second wireless communication with the external device in a case where it is determined that the first wireless communication via the first access point is not executable with the external device as taught by Matsuda. The suggestion/motivation for doing so would have been to provide a wireless communication system, a wireless communication method that reduce the burden of the user's wireless LAN setting and that select an appropriate connection mode (see Matsuda, [0010]-[0011]).

With respect to claim 2, Lee in view of Matsuda discloses the communication device as in claim 1. Lee further discloses wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: disconnect the specific wireless connection between the communication device and the external device in the case where it is determined that the first wireless communication via the first (¶ 0158) (Note: When the link via the access point 300 between the electronic apparatus 100 and the image forming apparatus 200 is formed, the link formed through the second communication network 20 (specific wireless connection) between the electronic apparatus 100 and the image forming apparatus 200 is released (disconnected)).     

With respect to claim 4, Lee in view of Matsuda discloses the communication device as in claim 1. Matsuda discloses wherein in the case where it is determined that the first wireless communication via the first access point is not executable with the external device, the second wireless communication with the external device is executed using the specific wireless connection (¶ 0094-¶ 0097) (Note: when the printer connection mode decision part 64 that received the connection mode determination result "WFD mode" decides "WFD mode" as the connection mode of the printer 13, direct wireless communication (specific wireless connection) is established between the user device 12 and the printer 13, without through the AP). 
The same motivation provided for claim 1 is applicable herein.
 
With respect to claim 5, Lee in view of Matsuda discloses the communication device as in claim 1. Lee further discloses communication device as in claim 1, wherein the specific wireless connection is a wireless connection according to a WFD (Wi-Fi Direct (registered trademark)) scheme (¶ 0058) (Note: The second communication 20 network may include Wi-Fi Direct).
With respect to claim 7, Lee in view of Matsuda discloses the communication device as in claim 1. Lee further discloses the communication device comprising a print executing unit (fig.6, image forming unit 250) and/or a scan executing unit (¶ 0146) (Note: The image forming unit 250 forms an image on a printing medium).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Matsuda and further in view of Takeuchi US 2017/0070951 A1.

With respect to claim 3, Lee in view of Matsuda discloses the communication device as in claim 1. Lee discloses wherein the specific wireless connection with the external device is established by using a first wireless interface of the communication device (¶ 0134-¶ 0135) (Note: the communication interface unit 210 may receive the connection request information to perform link formation using the second communication network 20 (specific wireless connection) from the electronic apparatus 100).
      Lee in view of Matsuda fails to disclose the predetermined signal including the related information is received from the external device via a second wireless interface of the communication device, the second wireless interface being different from the first wireless interface. 
     However, in the same field of endeavor of communication device art, Takeuchi discloses the predetermined signal including the related information is received from the external device via a second wireless interface of the communication device, the second wireless interface being different from the first wireless interface (¶ 0087-¶ 0089) (Note: signal including information related to AP’s SSID is received from the mobile terminal 200 via the NFC I/F 108).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the communication device of Lee in view of Matsuda with a concept wherein the predetermined signal including the related information is received from the external device via a second wireless interface of the communication device, the second wireless interface being different from the first wireless interface as taught by Takeuchi. The suggestion/motivation for doing so would have been to improve communication speed between the communication device and the external device.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675